



Exhibit 10.63

PURCHASE AGREEMENT

AND ESCROW INSTRUCTIONS




THIS PURCHASE AGREEMENT AND ESCROW INSTRUCTIONS (“Agreement”) is entered into as
of August 29, 2003, by and between, CWA Acquisition, L.L.C., an Arizona limited
liability company (“Seller”), and Bedford Property Investors, Inc., a Maryland
corporation (“Bedford”), for the sale to Bedford of the Property (defined in
Section 1.2.10) located in the City of Mesa (the “City”), County of Maricopa
(the “County”), and State of Arizona (the “State”).  In consideration of the
mutual covenants and agreements set forth in this Agreement Bedford and Seller
agree as follows.




ARTICLE 1

DEFINITIONS AND EXHIBITS




1.1

Defined Business Terms.  Each of the following business terms, when used herein
with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.1.1

“Agreement Date” is the date first set forth above.




1.1.2

“Closing” and “Closing Date” shall be fifteen days after the end of the
Inspection Period (defined in Section 1.1.4) unless extended pursuant to the
provisions of Section 8.1, and shall be the date upon which the Deed (defined in
Section 1.2.3) is recorded in the Official Records of the County.




1.1.3

“Deposit” is Seventy Thousand Dollars ($70,000.00).




1.1.4

“Inspection Period” means the period expiring at 6:00 p.m. San Francisco time on
the date that is the later of thirty days after (i) Bedford’s receipt of the Due
Diligence Materials (defined in Section 6.1) or (ii) the date that a fully
executed copy of this Agreement has been delivered to Bedford.




1.1.5

“Purchase Price” is Six Million Eight Hundred Thousand Dollars ($6,800,000.00)




1.2

Other Defined Terms.  In addition to the terms defined in Section 1.1 and
elsewhere throughout this Agreement, each of the following terms, when used
herein with an initial capital letter, shall have the meaning ascribed to it as
follows:




1.2.1

“Broker” means Trammell Crow Company, located at 2850 East Camelback Road, Suite
270, Phoenix, AZ  85016.

1.2.2

“Code” means the Internal Revenue Code of 1986, as amended.

1.2.3

“Deed” means the Special Warranty Deed conveying to Bedford title to the Real
Property, Appurtenances and Improvements as provided in Section 8.3.1.




1.2.4

“Deposit” means the Deposit and any interest earned thereon.




1.2.5

“Environmental Laws” mean any federal, state, local or administrative agency
ordinance, law, rule, regulation, order or requirement relating to environmental
conditions, Hazardous Materials or medical waste.




1.2.6

“Escrow” means that certain Escrow to be opened with the Escrow Holder (defined
in Section 1.2.7) with respect to this Agreement and the Closing of the sale of
the Property.




1.2.7

“Escrow Holder” means First American Title located at 1850 Mt. Diablo Blvd.,
Suite 300, Walnut Creek, CA  94596; Attention:  Pamela Nicolini; Telephone
Number: (925) 927-2173; Fax Number:  (925) 927-2190.




1.2.8

“Hazardous Materials” means any substance, chemical, waste or other material
which is listed, defined or otherwise identified as “hazardous” or “toxic” under
any of the Environmental Laws, including, without limitation, formaldehyde,
urea, polychlorinated biphenyls, petroleum, petroleum products or by-products,
crude oil, natural gas, natural gas liquids, liquefied natural gas, or synthetic
gas usable for fuel or mixture thereof, radon, asbestos or any by-product of
same.




1.2.9

“Leases” mean all leases with Tenants (hereafter defined) in effect on the
Agreement Date or which are executed subsequent to the Agreement Date in
accordance with the provisions of Section 10.1.4 which are to be assigned to
Bedford at the Close of Escrow.




1.2.10

“Property” means all of the items referred to in subparagraphs (a), (b), (c),
(d) and (e) below:

(a)

Real Property.  All that certain real property consisting of approximately 7.1
acres of land located in Maricopa County, Arizona, being all of the development
commonly known as Superstition Springs Commerce Center, Mesa, Arizona, all as
more particularly described in Exhibit A attached hereto (the “Real Property”);

(b)

Appurtenances.  All rights, privileges and easements appurtenant to the Real
Property, including, without limitation, (1) all minerals, oil, gas and other
hydrocarbon substances on and under the Real Property, (2) all development
rights, air rights, water, water rights and water stock relating to the Real
Property, (3) all other easements, rights-of-ways or appurtenances used in
connection with the beneficial use and enjoyment of the Real Property, (4) all
right, title and interest of Seller in and to any streets, alley, passages, and
other appurtenances included in, adjacent to or used in connection with the Real
Property, before or after the vacation thereof (all of which are collectively
referred to as the “Appurtenances”);

(c)

Improvements.  All improvements and fixtures located on the Real Property,
excluding any fixtures owned by Tenants, but including, without limitation,
those certain buildings located at 1250 and 1290 South Clearview Avenue, Mesa,
Arizona containing approximately 77,261 square feet of gross leasable area, as
well as all other buildings and structures presently located on the Real
Property, all apparatus, equipment and appliances used in connection with the
operation or occupancy of the Real Property, such as heating and air
conditioning systems and facilities used to provide any utility services,
refrigeration, ventilation, garbage disposal, recreation or other services on
the Real Property, and parking spaces located on the Real Property (all of which
are collectively referred to as the “Improvements”);

(d)

Personal Property.  All personal property of Seller located on or in or used in
connection with the Real Property and Improvements, including without
limitation, the personal property described in Exhibit B attached hereto (the
“Personal Property”); and

(e)

Intangible Property.  All of the interest of Seller in any intangible personal
property now or hereafter owned by Seller and used in the ownership, use and
operation of the Real Property, Improvements and Personal Property, including,
without limitation, (1) all entitlements and approvals, building permits, zoning
approvals, variances, conditional use permits and any and all documents and work
products relating thereto in which Seller has an interest; (2) all warranties or
guaranties for the Improvements or Personal Property; (3) all copyrights, logo
designs, trademarks, trade names, service marks and all goodwill associated with
the Real Property or the Improvements; (4) all other intellectual and intangible
property used by Seller in connection with the Property (to the extent that the
same are approved by Bedford), and (5) all contract or lease rights, agreements,
utility contracts or other rights relating to the ownership, use and operation
of the Property, as defined below (all of which are collectively referred to as
the “Intangible Property”).

1.2.11

“Survey” means a survey or updated survey of the Real Property, Appurtenances
and Improvements to be provided by Seller not later than fifteen days after the
Agreement Date.  The Survey shall be prepared by a land surveyor, meet the
“Survey Requirements” set forth on Exhibit C, and be in a form sufficient to
enable the Title Company (defined in Section 1.2.14) to issue the Title Policy
(defined in Section 4.6) without boundary, encroachment or survey exceptions.

1.2.12

“Survey Matters” mean any matters affecting title to the Property that are
disclosed on the Survey.




1.2.13

“Tenant” means each tenant under the Leases (collectively “Tenants”).




1.2.14

“Title Company” means the title insurance division or affiliate of the Escrow
Holder.




1.2.15

“Title Exceptions” means all of the exceptions to title (excluding the Title
Company’s preprinted standard exceptions) listed on the Title Commitment
(defined in Section 4.1) plus the Survey Matters.




1.3

Exhibits: Attached hereto and forming an integral part of this Agreement are the
following exhibits, all of which are incorporated into this Agreement as fully
as if the contents thereof were set out in full herein at each point of
reference thereto:

Exhibit A

-

Legal Description

Exhibit B

-

Description of Personal Property

Exhibit C

-

Survey Requirements and Certificate

Exhibit D

-

Special Warranty Deed

Exhibit E

-

Bill of Sale and Assignment

Exhibit F

-

Rent Roll

Exhibit G

-

Form of Tenant Notice

Exhibit H

-

Form of Tenant Estoppel Certificate

   

ARTICLE 2

PURCHASE AND SALE




Seller agrees to sell the Property to Bedford, and Bedford agrees to purchase
the Property from Seller, on all of the terms and conditions hereinafter set
forth.




ARTICLE 3

FINANCIAL TERMS




3.1

Purchase Price.  The total Purchase Price for the Property shall be paid as
follows:  (i) at Close of Escrow Bedford will assume the existing debt secured
by the Property in the approximate sum of $3.2 million (the “Assumed Debt”) and
(ii) the balance of the Purchase Price shall be paid to Seller in cash at the
Close of Escrow.




3.2

Terms of Payment.  Bedford shall pay the Purchase Price to Seller as follows:




3.2.1

Deposit.  Within two business days after the Agreement Date, Bedford shall
deliver to Escrow Holder the amount of the Deposit in the form of a check
payable to Escrow Holder or by wire transfer of same day funds.




3.2.2

Investment of the Deposit.  Bedford may instruct the Escrow Holder to invest the
Deposit in short-term, high-grade securities, interest bearing bank accounts,
bank certificates of deposit, or bank repurchase agreements.  All interest or
other income thereon shall belong to Bedford and shall be remitted to Bedford as
and when received by Escrow Holder, irrespective of the disposition of the
Deposit itself.




3.2.3

Application of the Deposit.  The Deposit shall be non-refundable and the
property of Seller only if, when, and after Bedford delivers to Seller and
Escrow Holder all of the following:  (i) the Title Notice (defined in Section
4.4), (ii) the Estoppel Notice (defined in Section 11.1.4), and (iii) the
Inspection Approval Notice (defined in Section 6.3).  If any of the Title
Notice, the Estoppel Notice or the Inspection Approval Notice is not timely
delivered by Bedford, this Agreement shall be terminated according to its terms
and the Deposit returned to Bedford.  If the sale of the Property is
consummated, the Deposit shall be applied toward the Purchase Price.  Until the
expiration of the Inspection Period, Escrow Holder shall release the Deposit to
Bedford upon the sole instruction of Bedford and upon such release, this
Agreement is terminated.




3.2.4

Payment of the Purchase Price.  On or before the Closing Date, Bedford shall
deposit the balance of the Purchase Price required pursuant to Section 3.1 with
Escrow Holder.  The amount required to be deposited hereunder shall be reduced
by the amount of the Deposit and by all credits due Bedford under this
Agreement, and increased by all items chargeable to Bedford under this
Agreement.  Any interest earned on said funds prior to the Closing Date shall be
paid to Bedford.




ARTICLE 4

APPROVAL OF TITLE




4.1

Title Commitment.  Within five business days after the Agreement Date, Seller
shall use commercially reasonable efforts to arrange for delivery to Bedford, a
preliminary title report or commitment for an ALTA owner’s policy of title
insurance, covering the Property, issued by the Title Company, together with
legible copies of all exceptions and matters of record referred to therein (said
preliminary report or commitment, together with the materials referred to above
shall be referred to as the “Title Commitment”).  The Title Commitment shall
show that Seller has marketable and insurable fee simple title to the Property.




4.2

Survey.  Seller shall cause the Survey to be delivered to Bedford within fifteen
days after the Agreement Date.  The Survey shall be certified to Bedford and the
Title Company (and such other persons as Bedford may direct) with the
certification form attached hereto as Exhibit C signed by the surveyor or
engineer preparing the Survey.  Seller shall pay only that portion of the costs
of the Survey that would be incurred to update only the ALTA/ASCM Table items
that are set forth on Seller’s presently existing survey of the Property and
Bedford shall pay all other additional costs incurred to meet Bedford’s Survey
Requirements.




4.3

Title and Survey Review.  Bedford shall have until five business days after
receipt of both the Title Commitment and the Survey to notify Seller of any
Title Exceptions that are not acceptable to Bedford (all such items shall be
referred to as “Title Objections”).  The failure of Bedford to provide written
notice of Title Objections shall be deemed a notice that all Title Exceptions
are Title Objections.




4.4

Seller’s Right to Cure.  Within five business days after receipt of Bedford’s
notice of Title Objections, Seller shall provide written notice to Bedford and
Escrow Holder as to which, if any, of the Title Objections Seller shall cause to
be removed of record or otherwise cured to the satisfaction of Bedford in its
discretion by the Closing Date (the exceptions which Seller agrees to cause to
be removed are the “Approved Title Objections”).  Seller must cure all
exceptions relating to deeds of trust, mortgages, liens or other encumbrances
representing monetary liens except for liens related to the Assumed Debt (and
also excluding non-delinquent real property taxes) which can be removed by the
payment of money (such liens to be removed collectively being the “Monetary
Liens”).  Seller has no obligation to cure any other exceptions.  If Seller
elects not to cure all Title Objections, then Bedford shall have the right, upon
written notice to Seller, to acquire the Property subject to the Title
Objections, except for the Monetary Liens, without any abatement in the Purchase
Price.  Within three business days of receipt of Seller’s notice of the Approved
Title Objections, Bedford shall provide Seller and Escrow Holder notice (the
“Title Notice”) of whether Bedford is electing to terminate this Agreement or
acquire the Property subject to the terms noted above.




If Seller does not remove an Approved Title Objection or Monetary Lien by the
Closing Date, Seller shall not be deemed in default under this Agreement, but
Bedford shall thereupon have the right, but not the obligation, upon written
notice to Seller, to (1) cancel this Agreement and receive a refund of the
Deposit and all of its Due Diligence Costs not to exceed the Due Diligence
Expense Cap (each defined in Section 14.2) or (2) acquire title to the Property
subject to such Approved Title Objection or Monetary Lien and reduce the
Purchase Price by the amount reasonably estimated by Bedford to remove or cure
such Approved Title Objection or Monetary Lien.  In exercising its rights under
the preceding sentence, Bedford shall have the right, but not the obligation, to
adjourn the Closing Date for thirty days before making any such election as to
its remedy.




4.5

Permitted Exceptions.  The Title Exceptions except for (i) any Approved Title
Objections and (ii) the Monetary Liens are referred to herein as the “Permitted
Exceptions.”




4.6

Owner’s Policy.  At Closing, Seller shall use commercially reasonable efforts to
cause the Title Company to issue to Bedford an ALTA Owner’s Policy of Title
Insurance (Form B, revised 10/17/70), with extended coverage, in the amount of
the Purchase Price, insuring that after the Closing, Bedford has fee simple
title to the Real Property, the Appurtenances and the Improvements subject only
to the Permitted Exceptions, together with a zoning endorsement and such other
endorsements required by Bedford (at Bedford’s sole cost and expense as provided
in Section 8.7.1 below), with liability in the amount of the Purchase Price, and
with the standard exceptions or provisions for mechanic’s liens, coinsurance,
creditor’s rights, and mandatory arbitration omitted or modified in a manner
reasonably requested by Bedford, with such reinsurance and coinsurance as
Bedford may elect (“Title Policy”).  Indemnification of the Title Company by
Seller or any other party, in order to induce the Title Company to insure over
any Title Objections, or to obtain any endorsement required by Bedford, shall
not be allowed except with the prior written consent of Bedford after full
disclosure to Bedford of the nature and substance of the indemnity and the
matter to be indemnified against.




ARTICLE 5

ACCESS




5.1

Access to Information and Property.  From and after the Agreement Date, Seller
shall allow Bedford and its agents and consultants, continuing access during
business hours to (i) the books, financial reports, and records of Seller
relating to the Property (including information concerning construction costs
for the buildings and improvements comprising the Property and capital
expenditures for the Property), (ii) all tenant files and correspondence
relating to the Property and the Leases, and (iii) the Property, including,
without limitation, the right to drill test wells and take soil borings.
 Bedford shall exercise such access at such times as deemed reasonably necessary
to Bedford.  Bedford agrees to indemnify and hold Seller harmless from any
damage or injury to persons or property caused by Bedford or its authorized
representatives during their entry and investigations prior to Closing, but
Bedford shall not be responsible for any defects or contamination discovered as
a result.  This indemnity shall survive the termination of this Agreement or the
Closing, as applicable, provided that Seller must give notice of any claim it
may have against Bedford under such indemnity within six months of such
termination or the Closing Date, as applicable, if the claim involves damage to
Seller’s Property.




5.2

Tenants and Vendors.  Seller and its agents shall allow (and Seller hereby
authorizes) Bedford to contact any or all of (i) the Tenants under the Leases,
(ii) the contracting parties under any service contracts, (iii) the obligors
under any warranties or guarantees relating to the Property, with respect to
determining and verifying the precise terms and nature of their tenancies and
contract rights, as the case may be.  In addition, Seller shall afford Bedford
access to all of Seller’s Tenant correspondence files and other Tenant records
with respect to the Property.  Seller shall cooperate and lend prompt assistance
to Bedford in making any such contact and in obtaining such information.




5.3

Property Management Procedures.  Seller shall allow and assist Bedford and its
employees and agents in the observation and communication with the property
manager of the Property for the purpose of affording Bedford the opportunity to
gain familiarity with the operations and procedures for managing and operating
the Property.




ARTICLE 6

INSPECTION AND CONTINGENCIES




6.1

Due Diligence Materials.  Within five days after the Agreement Date, Seller
shall deliver to Bedford true and correct copies of all of the “Due Diligence
Materials” listed below in Seller’s possession or control (unless specific
reference is otherwise made) for review and approval in Bedford’s sole
discretion.  Seller shall notify Bedford in writing when all such items have
been so provided to Bedford, and Bedford shall notify Seller within five
business days after the date of receipt of such notice of any missing items of
which Bedford is aware.  Bedford shall promptly notify Seller if after the
aforesaid five business day period, Bedford discovers that an item has not been
furnished by Seller which was required to be furnished under this section, and
Seller shall promptly furnish such items to Bedford.  The Due Diligence
Materials to be provided by Seller are as follows:

6.1.1

Contracts.  Copies of all certificates of occupancy, warranties and other
contracts or documents of significance to the Property in Seller’s possession or
control.

6.1.2

Financial Statements.  Financial records and statements, including:

(i)

annual financial statements (audited if available), rent roll, general ledgers
and real estate tax bills for the last two full fiscal years of operation of the
Property;

(ii)

monthly operating statements for the Property for the previous twelve months
(collectively, (i) and (ii) are referred to herein as the “Operating
Statements”). The Operating Statements for the previous twelve month period
shall include sufficient information to calculate (1) estimated taxable
operating results and (2) estimated amounts of cash to be made available;

(iii)

monthly cash flow statements for the Property for the previous twelve months,
and annual cash flow statements for the previous two fiscal years, each stating
all income, expense, capital expenditures, cash receipts of any kind, and cash
balances;

(iv)

the items set forth in (i) through (iii) shall be certified as having been
prepared in accordance with generally accepted accounting principles (except to
the extent prepared on a cash basis or otherwise to the extent not prepared in
accordance with generally accepted accounting principles) by an independent
certified public accountant, or so certified by Seller if the statements have
not been prepared by an independent certified public accountant; and

(v)

a receivables aging report or comparable report showing tenant payment
histories.

6.1.3

Leases.  Copies of all existing and pending Leases (and amendments thereto)
affecting the Property, including without limitation, all amendments,
modifications, assignments of Leases and all subleases.  Copies of any Leases
between Seller and the users of the cellular tower on the Property.

6.1.4

Contractors.  A schedule of any contractors retained by Seller in the operation
of the Property, setting forth names, compensation, term of agreement and other
pertinent information concerning such contractors.

6.1.5

Plans and Inspections.  Copies of the “as-built” plans and specifications for
the Property certified by the preparing architect or engineer, including
structural, mechanical and electrical calculations and plans for any current or
past Tenant Improvements.  To the extent such plans are not in Seller’s
possession or control, Seller will cooperate with Bedford, at no expense to
Seller, to obtain such plans from the architects and engineers of record.
 Seller shall also provide the following items relating to the Property to the
extent in Seller’s possession or control:  (i) copies of any archeological,
geologic, or soils reports; (ii) copies of any engineer’s inspection report of
the central mechanical system; and (iii) copies of all HVAC logs for the past
three years.

6.1.6

Insurance Records.  Copies of (i) all pending claims filed against any casualty,
liability or other insurance policies affecting the Property; (ii) insurance
claims history for the Property; and (iii) any other loss control reports issued
by any insurance companies which have insured the Property in the past five
years.

6.1.7

Permits.  Copies of all governmental permits, certificates of occupancy,
certificates of compliance for all Improvements, signed-off final construction
inspection cards, and other approvals obtained or held by Seller and relating to
the construction, operation, use or occupancy of any part of the Property in
Seller’s possession or control.

6.1.8

Environmental.  Copies of any Phase I, Phase II or other environmental reports
relating to the Property, including, without limitation, any lab tests and
communications from and with any governmental agency regarding any environmental
matter or remediation work at the Property.  Copies of any Tenant permits,
inspections, notices or other data relating to any Tenant’s use, storage,
manufacturing or release of any Hazardous Materials on the Property.




6.1.9

Survey.  Copies of any boundary and topographical surveys of the Property that
are no older than two years as of the Agreement Date.




6.1.10

ADA.  To the extent in Seller’s possession or control, copies of any studies or
evaluations of the Property with respect to any issues relating to compliance
with or violations of the American’s with Disabilities Act.




6.1.11

Retention Basin.  Copies of any easements, licenses or other agreements relating
to the retention basin affecting the Property including any agreements with
adjacent property owners allowing access to or use of said retention basin.




6.1.12

Other.  Any other information pertaining to the Property reasonably requested by
Bedford.




6.2

Inspection Period.  As a condition to Bedford’s obligation to purchase
hereunder, Bedford shall be entitled to examine the Property, the Due Diligence
Materials, Seller’s business records and tenant files on the Property, and other
economic, governmental, development and marketing feasibility, and physical
studies and analyses as Bedford may require (the “Inspection Matters”).  During
normal business hours and on not less than 24 hours advance notice, Bedford
shall have the right to inspect and copy Seller’s business records, tenant files
and other documents in Seller’s possession relating to the Property which are
not included in the Due Diligence Materials.  The examination, analyses and
studies shall be completed during the Inspection Period.  Bedford may disapprove
any Inspection Matters in its sole and subjective discretion.

6.3

Notice.  Bedford shall provide Seller and Escrow Holder written notice of
approval or disapproval of the Inspection Matters (the “Inspection Approval
Notice”) prior to the expiration of the Inspection Period.  This Agreement shall
be deemed terminated on the expiration of the Inspection Period if Bedford does
not timely provide the Inspection Approval Notice to Seller and Escrow Holder.
 Upon actual or deemed termination, the Deposit shall be returned to Bedford,
and there shall be no further obligation on the part of either party except for
any indemnification obligations provided for in this Agreement.  
















ARTICLE 7

LEASES AND SERVICE CONTRACTS




Attached hereto as Exhibit F is a “Rent Roll” for the Property that reflects all
Leases at the Property.  The Rent Roll includes a list of all Tenants under the
Leases; the termination date of each Lease; the rent payable under each Lease;
any renewal, extension, or expansion options; and the security deposit, if any,
posted by each Tenant as of the Agreement Date.  All service contracts for the
Property are to be terminated by Seller at the Close of Escrow.




ARTICLE 8

ESCROW AND CLOSING




8.1

Closing.  The Closing shall occur on the Closing Date set forth in Section
1.1.2; provided all the Assumed Debt Documentation (defined below) has been
deposited into Escrow duly executed by all the necessary parties.  If,
notwithstanding Bedford and Seller’s commercially reasonable efforts to obtain
from the Assumed Debt lender all documents necessary to the assumption of the
Assumed Debt on terms reasonably acceptable to the parties (the “Assumed Debt
Documentation”), the Assumed Debt Documentation is not completed by the Closing
Date, the Closing Date shall be extended to a date that is two business days
after that date that the fully executed Assumed Debt Documentation has been
deposited into Escrow; provided, however that the Closing Date shall not be
extended beyond a date that is 60 days after the expiration of the Due Diligence
Period.  Bedford’s commercially reasonable efforts to assume the Assumed Debt
shall require it to separately enter into an agreement with the lender whereby
Bedford assumes usual and customary recourse obligations for any “carve out”
liabilities under such Assumed Debt Documentation.




8.2

Escrow.  Within two business days after the Agreement Date, the parties shall
deliver a fully executed copy of this Agreement to Escrow Holder.  This
Agreement shall constitute the joint escrow instructions of Bedford and Seller
to Escrow Holder and upon the opening of escrow, Escrow Holder is authorized to
act in accordance with the terms of this Agreement.  Upon Escrow Holder’s
request, the parties shall execute such additional and supplementary escrow
instructions as may be appropriate or required by Escrow Holder to enable the
Escrow Holder to comply with the terms of this Agreement; provided, however,
that if there is any conflict or inconsistency between such general provisions
and this Agreement, this Agreement shall control.




8.3

Seller Deliveries in Escrow.  Prior to the Closing, Seller shall deliver to
Escrow Holder for delivery to Bedford the following:




8.3.1

Deed.  The Deed, in the form attached hereto as Exhibit D, duly executed and
acknowledged.




8.3.2

Bill of Sale and Assignment.  The Bill of Sale and Assignment, in the form
attached hereto as Exhibit E (the “Bill of Sale and Assignment”), duly executed,
which conveys, transfers and assigns to Bedford all of the Personal Property,
Intangible Property, Leases (hereinafter defined) and all security deposits.




8.3.3

Rent Roll.  An updated Rent Roll, which shall be attached to the Bill of Sale
and Assignment as an Exhibit and certified by Seller as true and correct and
containing no changes or additions from the Rent Roll attached hereto as Exhibit
F, other than leases expressly approved in writing by Bedford as provided under
Section 10.1.4 hereof.  The updated Rent Roll shall contain the same categories
of information as provided in the Rent Roll attached hereto on Exhibit F.




8.3.4

Inventory.  A complete list of Personal Property owned by Seller and located on
or used in connection with the operation of the Property, being conveyed to
Bedford and certified by Seller as true and correct and containing no changes
from the list of Personal Property attached hereto as Exhibit B, except as
expressly provided in this Agreement.  The updated list shall be attached to the
Bill of Sale and Assignment as an Exhibit.




8.3.5

Seller’s Certificate.  A certificate executed by Seller, in form, scope, and
substance reasonably satisfactory to Bedford, certifying that there have been no
changes in the information and data contained in the Due Diligence Materials
delivered by Seller to Bedford, except for changes previously disclosed to and
approved in writing by Bedford.




8.3.6

FIRPTA Affidavit.  Either (i) an affidavit from Seller, in form, scope and
substance reasonably satisfactory to Bedford and Escrow Holder, reaffirming
Seller’s representation and warranty that it is not a foreign person under
Section 1445, et seq., of the Code, or (ii) a withholding certificate issued by
the Internal Revenue Service, pursuant to Section 1445(a)(4) of the Code and the
regulations promulgated thereunder, which excuses Bedford from any withholding
obligations under Section 1445 of the Code, or (iii) if Seller fails to deliver
the affidavit described in clause (i) above or the withholding certificate
described in clause (ii) above, a certificate, affidavit or other written
evidence sufficient to establish that Bedford is not otherwise required to
deduct and withhold a portion of the Purchase Price pursuant to the Code and the
regulations promulgated thereunder in connection with the transactions
contemplated herein.




8.3.7

Owner’s Affidavit.  Such affidavits, other evidence of title, partnership
agreements, certificates of partnership, corporate articles, by-laws,
certificates of good standing, resolutions, consents, evidence of authority to
enter into the transaction contemplated in this Agreement and the like from
Seller and/or other third parties as may be required by the Title Company, on or
in forms required by the Title Company in order to issue the Title Policy
(hereinafter defined) as specified in this Agreement, and/or as may be
reasonably required by Bedford.




8.3.8

Tenant Notice.  Written notice, in the form attached hereto as Exhibit G, duly
executed by Seller or its agent, to the Tenants under the Leases at the Property
informing them of the transfer of ownership of the Property.




8.3.9

Closing Statement.  Seller’s approval of the closing statement prepared by the
Escrow Holder.




8.3.10

Debt Assumption.  The Assumed Debt Documentation duly executed by Seller and by
the lender for such Assumed Debt.




8.4

Seller Deliveries to Bedford.  Concurrently with the Closing, or as soon
thereafter as possible, Seller shall deliver to Bedford the following (which at
the request of Bedford shall be delivered to Bedford’s on-site property
manager):




8.4.1

Leases and Contracts.  Originals of all Leases and the correspondence and
business files for all the Tenants under Leases.




8.4.2

Building Permits.  Originals or copies of building permits and certificates of
occupancy for the Improvements and all Tenant-occupied space included within the
Improvements to the extent in Seller’s possession or control.

8.4.3

Plans.  One complete set of the final as-built plans and specifications for the
Improvements, certified by the architect and engineer for the design and
construction of the Improvements.




8.4.4

Personal Property.  All of the Personal Property not located on the Property.




0.0.1

Records.  Originals (if available, otherwise copies) of all licenses,

warranties and guaranties received by Seller from any contractors,
subcontractors, suppliers or materialmen in connection with any construction,
repairs or alterations of the Improvements and any tenant improvements,
environmental and engineering reports and studies, tax bills and other reports
comprising a part of the Due Diligence Materials.




8.4.6

Keys.  Keys to all doors in the Property properly tagged for identification,
which at the request of Bedford, shall be delivered to Bedford’s on-site
property manager.




8.4.7

Termination of Agreements.  Written evidence satisfactory to Bedford of (i)
termination of the existing property management agreement affecting the
Property, executed by the parties thereto; and (ii) termination of all service
contracts, executed by the parties thereto.




8.4.8

Survey Assignment.  An assignment of Seller’s rights under its contract with the
surveyor for the preparation of the Survey.




8.5

Bedford Deliveries in Escrow.  At or prior to the Closing Date, Bedford shall
deliver to Escrow Holder for delivery to Seller the following:




8.5.1

Funds.  The funds required of Bedford under the terms of this Agreement.




8.5.2

Bill of Sale and Assignment.  A counterpart of the Bill of Sale and Assignment,
duly executed by Bedford.




8.5.3

Closing Statement.  Bedford’s approval of the closing statement prepared by the
Escrow Holder.

 

8.5.4

Authority.  Evidence reasonably satisfactory to the Title Company of the power
and authority of Bedford to enter into and consummate this Agreement.




8.5.5

Debt Assumption.  The Assumed Debt Documentation duly executed by Bedford.




8.6

Other Documents.  Seller and Bedford shall, prior to the Closing Date, execute
any and all documents and perform any and all acts reasonably necessary or
appropriate to consummate the purchase and sale pursuant to the terms of the
transaction set forth in this Agreement.  Such documents may include a closing
statement reflecting all prorations, adjustments and closing costs, and escrow
instructions for Closing, an agreement designating the Escrow Holder as the
“Reporting Person” for the transaction pursuant to Section 6045(e) of the Code
and the regulations promulgated thereunder, or such other documentation as the
Title Company may reasonably require for the issuance of the Title Policy.

8.7

Closing Costs. All closing costs or expenses of escrow shall be paid as follows:

8.7.1

Title Insurance.  Seller shall pay the title insurance premium for an ALTA
Standard Owner’s Policy of Title Insurance in the amount of the Purchase Price
for the Property.  Bedford shall pay the premium for the extended coverage and
any endorsements as Bedford may request.

8.7.2

Recording Fees.  Seller shall pay the cost of recording the Deed and any other
documents.

8.7.3

Transfer Taxes.  Seller shall pay all State, County and City transfer taxes to
convey the Property to Bedford from Seller.




8.7.4

Other.  Bedford and Seller shall each pay one-half of the escrow fees charged by
the Escrow Holder.  Bedford and Seller shall each pay one-half of any and all
costs, fees and charges incurred in connection with the assumption of the
Assumed Debt by Bedford.  Each party shall be responsible for its own attorneys’
fees.  Seller shall pay the cost to satisfy all Approved Title Objections and
Monetary Liens, including any prepayment charges.  If Bedford terminates this
Agreement during the Inspection Period, Bedford shall pay for any title and
escrow cancellation fees.




8.8

Prorations.  All prorations and adjustments for the Property shall be made as of
midnight of the day preceding the Closing Date, unless another date is mutually
agreed in writing by the parties (the “Adjustment Date”).  If the prorations and
adjustments are found to be incorrect within twelve months after the Closing
Date, Seller and Bedford agree to re-prorate or readjust the same accordingly.
 All prorations and adjustments shall be in cash as a cash credit or debit as
follows:

8.8.1

Taxes.  Seller and Bedford shall prorate general real estate taxes and
assessments payable for the current fiscal year as of the Adjustment Date.




8.8.2

Rents.  All rental payments, additional rents, common area maintenance charges,
charges for taxes and insurance premiums or for the escalation of taxes and/or
insurance, if any, and other charges payable under the Leases (hereinafter
collectively referred to as the “Rents”) in the month in which the Closing Date
occurs shall be prorated as of the Adjustment Date but only to the extent such
Rent has been paid to Seller.  With respect to any Rent arrearages under the
Leases as of the Closing Date, such arrearages shall be treated as delinquent
rent and if collected after the Closing Date shall be distributed as provided in
Section 8.8.2 (ii).

(i)

Operating Expenses.  Final proration of operating expenses which are
reimbursable by any present Tenant of the Property or any portion thereof shall
not be prorated hereunder (except to the extent that Seller is due a credit for
having already paid such expense).  Bedford shall send customary statements for
reimbursement of operating expenses and taxes to Tenants under the Leases after
consulting with Seller with respect to appropriate amounts due therefore.
 Bedford shall remit to Seller, upon receipt, Seller’s share of such operating
expenses that were actually paid by Seller and for which Seller had not
previously received a credit at Closing.




(ii)

Delinquent Rents.  If, on the Adjustment Date, any Tenant at the Property is
delinquent in the payment of any minimum or base monthly rents and/or its
prorata share of Operating Expenses (herein referred to as “Base Rent”), then
any delinquent Base Rent collected by Bedford after the Closing Date shall be
successively applied to the payment of (i) Base Rent due and payable in the
months succeeding the month in which the Closing Date occurs (through and
including the month in which payment is made), which payment shall be retained
by Bedford (ii) Base Rent due and payable in the month in which the Closing Date
occurs, which payment shall be prorated as of the Adjustment Date (although not
a credit to Bedford at Closing) and the portion due Seller shall be paid by
Bedford to Seller and (iii) Base Rent due and payable in the months preceding
the months in which the Closing Date occurs, which payment shall be promptly
paid by Bedford to Seller.

(iii)

Collection Efforts.  Bedford shall not be obligated to take any steps to recover
any Rent arrearages.  If Bedford collects any Rent arrearages that are to be
prorated between the parties as provided in Section 8.8.2 and its subsections,
Bedford shall be permitted to deduct reasonable costs of collection incurred by
Bedford.  Seller shall have the right to commence and prosecute legal actions
against a Tenant for any delinquent Rent and other obligations arising or
accrued prior to the Closing Date, provided that such suit, action or
enforcement proceeding does not seek or cause a termination of the Lease with
such Tenant, name Bedford in such action or exercise remedies under the Lease
other than to seek monetary damages.  Bedford and Seller shall each promptly pay
to the other any amount due such party as a result of any proration required
under Section 8.8.2 and its subsections.  If such payments are not paid within
twenty days after receipt of written demand, then all such amounts shall bear
interest at a rate of ten percent per annum until such time as all such amounts
are paid in full.  The terms and conditions set forth in Section 8.8.2 and its
subsections shall expressly survive the Closing Date.




8.8.3

Prepaid Rents.  Seller shall grant Bedford a credit equal to the amount of all
prepaid Rents paid to Seller at or prior to the Closing Date by Tenants under
the Leases or otherwise relating to the leasing and operation of the Property
and other items of prepaid income relating to the Property.  Except as set forth
in Section 11.1.5, all free rent, operating expense abatements and other rent
concessions applicable after the Closing Date shall not be the basis of any
credit to Bedford.




8.8.4

Security Deposits.  Seller shall grant Bedford a credit equal to the amount of
all security and other refundable deposits (together with interest only if
required under such Tenant’s Lease or under applicable law) collected by Seller.
 Seller shall not apply any Tenant’s security deposit towards any past due
rental or other sum due and owing by such Tenant under its Lease.




8.8.5

Leasing Commissions and Tenant Improvement Costs.  Except as set forth in
Section 11.1.5 and for any Approved New Lease (as hereinafter defined), Seller
shall pay all leasing commissions and tenant improvement costs accrued in
connection with any Lease executed on or before the Closing Date (but not
including leasing commission attributable to expansion or extension options
which are not exercised until after the Closing) or Bedford shall receive a
credit therefor at Closing.  With respect to any Approved New Lease entered into
after the date on which Bedford has delivered to Seller its written notice of
approval of its conditions as provided in Section 10.1.4 hereof, Bedford shall
pay all leasing commissions and tenant improvement costs incurred in connection
with such Approved New Lease, not to exceed the amounts disclosed in writing to
and approved in writing by Bedford in connection with its approval of such
Approved New Lease.  Seller shall provide Bedford with copies of invoices or
other reasonably satisfactory evidence of payment of such expenses that are the
subject of reimbursement by Bedford, together with copies of any lien releases
to the extent obtained by Seller.  Seller shall grant Bedford a credit at the
Closing Date to the extent any of the lease obligations of Seller under this
Section or Section 10.1.4 have not been paid by Seller as of the Closing Date.

8.8.6

Utilities.  Except for charges for utilities metered directly to, and payable
directly by, Tenants at the Property, Seller shall be responsible for all
utility services to the Property and payment therefor up to the Closing Date and
Bedford shall be responsible for such utility services and payment therefor
thereafter.  Seller shall notify each utility company of the change in
ownership.  Final readings and final billings for utilities shall be made as of
the Adjustment Date to the extent practical.  If final readings and billings
cannot be obtained as of Closing, the final bills, when received shall be
prorated based upon the number of days Seller owned the Property in such final
billing period.

8.8.7

Service and Maintenance Contracts.  Seller shall be responsible for payment of
all charges under any service contracts affecting its Property until the Closing
Date.  Seller shall pay all costs and expenses to terminate all service
contracts (including, without limitation, Seller’s property management
agreement).




8.8.8

Preliminary Closing Statement.  Seller and Bedford shall jointly prepare a
preliminary Closing statement on the basis of the Leases and other sources of
income and expenses and shall deliver such computation to the Escrow Holder
prior to the Closing.  




8.8.9

Post-Closing Reconciliation.  If any of these prorations cannot be calculated
accurately on the Closing Date, then they shall be calculated or recalculated as
soon after the Closing Date as feasible.  Any sums owed by one party to the
other as a result of the calculations shall be paid within ten business days.




ARTICLE 9

CASUALTY OR CONDEMNATION




9.1

Casualty.  If any portion of the Property is damaged or destroyed prior to the
Closing Date and (i) such damage or destruction is fully covered by Seller’s
insurance (except for the deductible amounts thereunder), (ii) the insurer
agrees to timely pay for the entire cost of such repair, and (iii) the repair
would cost less than $100,000.00, then this Agreement shall remain in full force
and effect and Bedford shall acquire the Property upon the terms and conditions
set forth herein.  In such event, Bedford shall receive a credit against the
Purchase Price equal to such deductible amount, and Seller shall assign to
Bedford all of Seller’s right, title and interest in and to all proceeds of
insurance on account of such damage or destruction.  Otherwise, if any portion
of the Property is damaged or destroyed prior to the Closing Date Bedford shall
have the right upon written notice to Seller within thirty days after notice of
such damage or destruction to (i) terminate this Agreement and receive a refund
of the Deposit, or (ii) proceed with the purchase of the Property under this
Agreement and receive an assignment of all of Seller’s insurance policies and
proceeds and a credit against the Purchase Price for the amount of any
deductible and any insurance proceeds previously paid to Seller for such damage
or destruction.  The failure of Bedford to provide such written notice shall be
deemed an election to terminate.  Bedford shall have the right to extend the
Closing Date for thirty days to evaluate the scope of the damage and available
insurance under Seller’s insurance policy.

9.2

Condemnation.  If any portion of the Property is taken by condemnation prior to
the Closing Date, Bedford shall have the right, upon written notice to Seller
within thirty days after receipt of notice of such taking, to terminate this
Agreement and receive a refund of the Deposit.  The failure of Bedford to
provide such written notice shall be deemed an election to terminate.  Bedford
shall have the right to extend the Closing Date for thirty days to evaluate the
scope of the taking and available condemnation proceeds.  If Bedford does not
elect to terminate this Agreement as provided above, the parties shall proceed
to close under the terms of this Agreement and Seller shall assign to Bedford at
the Closing Date the proceeds of the condemnation award.




ARTICLE 10

COVENANTS OF SELLER




10.1

Operation of Property.  Prior to the Closing Date, Seller will operate the
Property subject to the following provisions and limitations:




10.1.1

Maintenance and Repair.  Seller shall continue to operate and maintain the
Property consistent with the present business and operations thereof.  It is the
intention of the parties hereto that the general operations of the Property
shall not be changed between the date hereof and the Closing Date.




10.1.2

Compliance with Law.  Seller shall comply with all warranties, guarantees,
licenses, and contracts, ordinances and laws pertaining to the Property.




10.1.3

Compliance with Leases.  Seller shall comply with all of the terms and
conditions of the Leases.




10.1.4

New Leases and Contracts.  From and after three days prior to the end of the
Inspection Period (the “Lease Cut-off Date”), without the prior written consent
of Bedford, not to be unreasonably withheld, except as set forth in Section
11.1.5 Seller shall not (i) modify or amend any of the Leases; (ii) extend or
grant any concessions with respect to any of the Leases, or accept any
prepayment of rent under the Leases other than one month in advance; (iii) enter
into any new lease or extend any existing lease for space at the Property; (iv)
enter into any new service, supply, maintenance or other contract pertaining to
the Property or the operation of the Property, which contract is not cancelable
at the Closing; (v) purchase, lease or contract to purchase or lease new items
or equipment or inventory with respect to the Property other than in the
ordinary course of business; (vi) remove existing items of equipment or other
personal property, other than in the ordinary course of business, provided,
however, that any items removed shall be replaced with personal property of like
kind and quality; or (vii) alter or contract for the alteration of any existing
improvements or construct or install or contract for the construction or
installation of any new improvements other than tenant improvement work in
connection with the Leases if any such items in (i) through (vii) above would
have a “material adverse impact” on Bedford.  As used herein a material adverse
impact would be a change that decreases either Bedford’s return on its
investment in the Property (as computed using Bedford’s typical underwriting
standards) or Bedford’s Funds From Operations (FFO) from the Property (as
computed using the NAREIT and SEC approved conventions for computation of FFO).
 Any new leases entered into with Bedford’s prior written consent as herein
provided (“Approved New Leases”) shall thereafter be deemed to be a part of the
“Leases” as defined in this Agreement, and any existing Leases which by their
terms expire or which are terminated with the prior written consent of Bedford
prior to Closing shall no longer thereafter be deemed to be a part of the
Leases.  Any request for consent by Bedford to any matter covered under this
Section shall be made in writing to Bedford and shall include a detailed
description of the matter, including in the case of any new Lease the financial
condition of the proposed Tenant, the configuration of the space to be leased,
the amount of any leasing commission and the type and cost for tenant
improvements.  Bedford shall reasonably approve or reject each such matter
(providing specific written objections in the event of a rejection) within five
days of receipt of a request for approval.  Bedford’s failure to provide an
objection within the five day period shall be deemed approval of the matter.  As
to any transaction set forth in subsections (i) through (vii), above, entered
into by Seller prior to the Lease Cutoff Date, Seller shall provide Notice to
Bedford of the transaction and a copy of any writing related thereto within two
business days of execution.  Within three business days of receipt of such
Notice, Bedford may terminate the Agreement and receive a refund of the Deposit
and, only if the transaction results in a material adverse impact, Bedford shall
receive a refund from Seller of all of Bedford’s Due Diligence Costs not to
exceed the Due Diligence Expense Cap.




10.1.5

TI Construction Contracts.  Any construction contracts for tenant improvement
work under any Approved New Leases shall be subject to the prior written
approval of Bedford.




10.1.6

Notices.  Seller shall give immediate notice to Bedford in the event Seller
receives notice or obtains knowledge of (i) the default of any party, or event
which with the passage of time or giving of notice, or both, may constitute a
default, pursuant to the Leases; (ii) any notice that a Tenant at the Property
has or may file bankruptcy or otherwise seek protection under any insolvency
laws; (iii) the violation of any law, ordinance or regulation relating to the
Property; (iv) notice of cancellation or default pursuant to any policy of
insurance relating to the Property; (v) the taking or threatened taking of the
Property or any portion thereof by eminent domain; (vi) any casualty relating to
the Property; or (vii) the filing or threat to file an action, claim or
proceeding in any court or administrative agency against Seller which may affect
the Property.




10.1.7

Market Vacant Space.  Seller will continue to market vacant space for lease at
rental rates and otherwise on terms approved by Bedford.




10.1.8

Payments.  Seller has paid, or will pay in full prior to Closing Date, all bills
and invoices for labor, goods, materials and services of any kind relating to
the Property, utility charges (not payable by Tenants) with the exception of
insignificant expense items, the non-payment of which will not result in a lien
on the Property, and which items Seller agrees to pay in a timely fashion after
Closing Date.  Any alterations, installations, decorations, and other work
required to be performed under the agreements affecting the Property have been,
or will by Closing be, completed and are, or will be, paid in full or within the
time frame required under the applicable construction contract.  Any leasing
brokerage fee or similar commission that is or will become due and payable in
connection with any Lease at the Property prior to the Closing Date has been or
will be paid by Seller prior to Closing Date.




10.1.9

Debt Service.  Seller shall make all payments of principal and interest required
to be made prior to the Closing Date under any deed of trust encumbering the
Property.




10.2

Maintenance of Insurance.  Seller currently maintains casualty insurance for the
Property.  Such insurance provides for one hundred percent replacement cost
coverage with a deductible not greater than $10,000.00, and coverage for loss of
rents for at least twelve months.  Seller agrees to maintain such insurance (or
comparable insurance) until the Closing Date.




ARTICLE 11

CONDITIONS PRECEDENT TO CLOSING




11.1

Bedford’s Conditions.  Anything in this Agreement to the contrary
notwithstanding, Bedford’s obligation to acquire the Property and to perform its
other covenants and obligations prior to Closing shall be subject to and
contingent upon the satisfaction of the following conditions precedent:




11.1.1

Approval of the Property.  By the end of the Inspection Period, Bedford shall
provide the Inspection Approval Notice.  The failure of Bedford to provide the
Inspection Approval Notice within said time period shall be deemed disapproval,
this Agreement shall be terminated, and the Deposit returned to Bedford.




11.1.2

Title Policy.  Bedford’s review and approval of the proforma Title Policy,
containing the endorsements required by Bedford, Bedford’s delivery of the Title
Notice, and an irrevocable commitment by the Title Company to issue the Title
Policy, together with all endorsements, in the form of the proforma Title Policy
approved by Bedford.




11.1.3

No Changes.  The physical condition of the Property shall be substantially the
same on the Closing Date as on the Agreement Date, reasonable wear and tear
excepted.  As of the Closing Date there shall be no litigation or administrative
agency or other governmental proceeding of any kind whatsoever, pending or
threatened, which after Closing Date would materially adversely affect the value
of the Property or the ability of Bedford to operate the Property in the manner
it is currently being operated.  As of the Closing Date no proceedings shall be
pending or threatened which could cause any adverse modification of the zoning
classification of, or of any building or environmental code requirements
applicable to the Property, or any portion thereof.

11.1.4

Estoppels.  

(a)

Tenants.  Bedford’s review and approval of Tenant estoppel certificates
comprising not less than 80% of the then currently rented square footage of the
Property (the “Estoppel Threshold”) in substantially the form attached hereto as
Exhibit H from all Tenants occupying any portion of the Property.  Seller shall
prepare the draft estoppel certificates and provide them to Bedford for its
review within five business days after the Agreement Date.  Bedford shall
provide any comments to Seller within five days of receipt of the draft estoppel
certificates and failure to timely provide comments shall be deemed Bedford’s
approval of the draft estoppel certificates.  Said estoppel certificates shall
be dated no earlier than forty-five days prior to the Closing Date.  Seller
agrees to request each Tenant to execute and deliver its estoppel certificate as
soon as possible after the date hereof, and Seller agrees to use its best
efforts to obtain all such estoppel certificates.  To the extent Seller provides
estoppel certificates for the Estoppel Threshold or greater but less than all of
the rented square footage of the Property, Seller shall provide a Seller’s
estoppel certificate containing substantially similar verifications as are in
Exhibit H for Leases on the balance of the Property.

(b)

Others.  Bedford’s review and approval of estoppel certificates in form and
substance reasonably satisfactory to Bedford from the two telecommunications
lessees, as well as all parties to any covenants, conditions and restrictions;
reciprocal easement agreements; retention basin agreements; or any other similar
agreements affecting the Property.  Said estoppel certificates shall be dated no
earlier than forty-five days prior to the Closing Date.  Seller agrees to
request each other party to execute and deliver its estoppel certificate as soon
as possible after the date hereof, and Seller agrees to use its best efforts to
obtain all such estoppel certificates.  

(c)

Approval.  Seller shall provide duly executed estoppel certificates from all
Tenants (except as described above), and from all other lessees, declarants and
controlling parties and associations under any covenants, conditions and
restrictions of record and any reciprocal easements and other similar
agreements.  Not later than five days after receipt by Bedford of all of the
required estoppels, Bedford shall provide to Seller and Escrow Holder written
notice (the “Estoppel Notice”) of its approval or disapproval of the estoppels,
which approval shall not be unreasonably withheld.  Seller may terminate this
Agreement upon failure of Bedford to timely provide the Estoppel Notice if such
failure is not cured within two business days after Bedford’s receipt of notice
of Seller’s intention to terminate.

11.1.5

Lease Status.  On the Closing Date, there shall not exist any material default
by any Tenant under the Leases.  Prior to the Closing Date Seller and Tenant
Unicorn Financial Services shall have executed an amendment to their existing
Lease (the “Unicorn Amendment”) which shall amend the terms of said Lease in the
following particulars only:  (i) the term of the Lease shall be extended for not
less than three years; (ii) the base rent for the first year of the extended
term shall be not less than $0.87 per square foot per month, triple net; and
(iii) said base rent shall have annual rent increases of not less than two
percent per year applied annually.  Seller shall have paid all leasing
commissions and/or tenant improvement costs associated with the Unicorn
Amendment.  If the Unicorn Amendment provides for any free rent, Seller shall
pay to Bedford at Close of Escrow the amount of any base rent and all net costs
not covered by Unicorn Financial Services for the period from the Closing Date
through the end of any free rent period.




11.1.6

Representations and Warranties and Full Performance.  All representations and
warranties of Seller shall be true, accurate and complete in all material
respects as of the Closing Date, and all covenants and agreements of Seller to
be complied with or performed prior to or at Closing shall have been complied
with and/or performed in all material respects.




11.2

Failure of Satisfaction of Conditions.  If any one or more of the matters
referred to in each of the subsections of Section 11.1 has not been reviewed and
approved or waived in writing by Bedford on or before the date set forth therein
for each condition precedent, or by the Closing Date if no time for satisfaction
is expressly provided for, then such condition precedent shall be deemed
unsatisfied, the Deposit shall be returned to Bedford, this Agreement hereby
terminated, unless the failure of such condition precedent also constitutes a
default under or breach of the terms of this Agreement on the part of Seller.
 In that event Bedford may, at its option, either terminate this Agreement as
aforesaid or bring an action against Seller pursuant to its remedies granted
under this Agreement.




ARTICLE 12

REPRESENTATIONS & WARRANTIES




12.1

Seller Warranties.  Seller hereby represents and warrants to Bedford as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date for a period of one calendar
year):




12.1.1

Entity.  With respect to Seller and its business:




(i)

Authority.  Seller has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Seller herein, and to perform its
obligations hereunder.




(ii)

Approvals.  Seller is duly authorized to execute and deliver and perform this
Agreement, any other related documents and instruments and the transaction
contemplated hereby or incidental hereto without any other approval or consent
from any other party; and this Agreement and the other documents required of
Seller hereunder shall be binding on and enforceable against Seller.




(iii)

FIRPTA.  Seller is not a foreign person or entity under Section 1445 of the
Code.




12.1.2

Title.  With respect to the Property and the ownership thereof:




(i)

Real Property.  Seller is the owner of marketable fee simple title to the
Property.




(ii)

Personal Property.  Seller is the owner of good title to all Personal Property
free and clear of any and all liens, security interests, conditions,
restrictions, agreements, encumbrances and the like, whether filed or not.




12.1.3

Leases.  The list of the current Leases set forth in the Rent Roll is true and
correct as of the Agreement Date.  Except for the Leases and the
telecommunications leases, there are no other leases, licenses or other
agreements providing a party any right of occupancy of the Property which would
become an obligation of Bedford after the Closing Date.  With respect to the
Leases:




(i)

To the best of Seller’s actual knowledge, each Lease has been duly and validly
executed and delivered by the parties thereto and is in full force and effect.




(ii)

There has been no assignment or subletting of the Tenant’s interest under any
Lease or release of any guarantor of the Tenant’s obligations except as
specifically provided in the Rent Roll.




(iii)

The copy of each Lease delivered by Seller to Bedford is true and accurate and
is unmodified except as set forth in any amendments delivered to Bedford.  There
are no understandings, oral or written, between the parties to the Lease which
in any material manner vary the obligations or rights of either party.




(iv)

Seller has not received notice of default by Seller under any Lease and there is
no default by a Tenant under a Lease, except as shown in the Rent Roll.




(v)

Except as set forth in each Lease, no Tenant has a right of refusal, option
right or other right to purchase all or any portion of a Property.




(vi)

The amount of any security deposit held by or for the benefit of Seller under
each Lease or any extension or expansion of any Lease is set forth on the Rent
Roll and in the Lease with such Tenant.




(vii)

No rent under any Lease has been paid for more than thirty (30) days in advance.
 There is no free rent, operating expense abatements and other rent concessions
applicable after the Closing Date as to any of the Leases.

(viii)

All leasing commissions for the Leases, including extensions or expansions of
the Leases in effect as of the Agreement Date, have been paid and there are no
unpaid deferred leasing commission obligations outstanding including any
relating to early lease termination options.




(ix)

Seller has no knowledge or notice of: (a) any Tenant of the Property under any
Lease intending to vacate premises leased by such Tenant prior to the
termination of its Lease; (b) any right of offset against rent claimed by any
Tenant of the Property; (c) any assertion by any Tenant of the Property of
rights to improvements; or (d) the filing of any petition under the bankruptcy
law or state insolvency laws or laws for the reorganization of debtors by any
Tenant or its creditors.




(x)

There are no free rent, operating expense abatements, incomplete tenant
improvements, rebates, allowances or other unexpired concessions or any
termination, extension, cancellation or expansion rights under any existing or
pending Lease except as may have otherwise been disclosed to Bedford in writing.




12.1.4

Service Contracts.  There are no service, supply, maintenance, leasing or
management agreements affecting the Property or the operation of any part
thereof, that will survive the Close of Escrow.




12.1.5

Other Contracts.  There are no written or oral: (i) leases or conditional sales
agreements for any of the Personal Property; (ii) sign agreements or licenses;
or (iii) other commitments or agreements incidental to the management,
operation, leasing or ownership of the Property except the Leases and the
service contracts that will be terminated by Seller at Closing.




12.1.6

Due Diligence Materials.  Copies of the Due Diligence Materials to be delivered
to Bedford as provided in this Agreement are to the best of Seller’s actual
knowledge, true, accurate and complete copies of all documents comprising the
Due Diligence Materials, with all supplements, amendments and exhibits thereto.
 There are no modifications or other agreements, written or oral, affecting the
Due Diligence Materials other than as expressly set forth in the copies
delivered to Bedford.  All financial, income, and expense statements included in
the Due Diligence Materials have been maintained in accordance with generally
accepted accounting principles consistently applied other than such statements
being on a cash basis and except as may otherwise be disclosed to Bedford in
writing by Seller.




12.1.7

Litigation.  There is no litigation, claim, audit, action, or proceeding pending
affecting the Property in any manner.  To the best of Seller’s actual knowledge,
there is no threatened litigation, claim, audit, action, or proceeding by any
public board or body, any governmental or administrative agency or
instrumentality, any Tenant, or by any other person or entity affecting the
Property in any manner.




12.1.8

Condemnation.  There is no pending or, to the best of Seller’s actual knowledge,
threatened condemnation, environmental, zoning or other land-use regulation
proceeding against the Property or any portion thereof.  Seller has no knowledge
or notice of any public request, plans or proposals for changes in access or
other municipal improvements that may affect the Property or result in a tax,
levy or assessment against the Property or otherwise detrimentally affect the
use, operation or value of the Property.




12.1.9

Utilities.  The Property is served by all utilities necessary for the operation
thereof and such utilities are adequate with respect to service and capacity for
the operation thereof.  All billed utility charges payable by Seller with
respect to the Property have been paid and no utility is making any claims for
any due or past due statements.




12.1.10  Zoning and Violations.  To the best of Seller’s actual knowledge, the
Property is zoned to permit the operations of the Improvements in accordance
with their current use as of the date hereof, and the present use and operation
does not constitute a non-conforming use and is not subject to a variance.
 Seller has no knowledge or notice of any alleged violation of any fire, zoning,
building, or health law, regulation or ruling, whether federal, state or local,
or of any other alleged violation of law which affect the Property.




12.1.11  Encroachments.  To the best of Seller’s actual knowledge, no part of
any of the Improvements on the Property encroaches upon any property adjacent
thereto or upon any easement, nor is there any encroachment or overlap upon the
Property.




12.1.12  Environmental.  With respect to environmental matters affecting the
Property:




(i)

To the best of Seller’s actual knowledge, the Property is not in violation of
any of the Environmental Laws.  Neither Seller, nor to the best of Seller’s
actual knowledge any third party, has engaged in any operations or activities
upon, or any use or occupancy of the Property, or any portion thereof, for the
purpose of or in any way involving the handling, manufacture, treatment,
storage, use, generation, release, discharge, refining, dumping or disposal of
any Hazardous Materials on, under or in the Property, or transported any
Hazardous Materials to, from or across the Property in violation of the
Environmental Laws.  Seller has not given notice to any Tenant regarding any
such activity.




(ii)

No Hazardous Materials have been constructed, deposited, stored, or otherwise
located on, under or in the Property by Seller or to the best of Seller’s actual
knowledge by any third party, including, without limitation, any Tenant at the
Property.




(iii)

Seller has not received notice nor to the best of Seller’s actual knowledge have
any Hazardous Materials migrated from other properties upon or beneath the
Property.

(iv)

There are no underground storage tanks at the Property.




12.1.13  Geological.  To the best of Seller’s actual knowledge, there is no
adverse geological or soil condition affecting the Property.




12.1.14  Liens.  There are no mechanic’s, materialman’s or similar claims or
liens claimed against the Property for work performed or commenced on the
Property.




12.1.15  Disclosure.  No representation or warranty by Seller herein, nor any
certificate or other writing furnished or to be furnished by Seller to Bedford
pursuant hereto or in connection with the transaction contemplated hereby,
contains any untrue statement of fact, or omits or will omit to state a fact
necessary to make the statements contained herein or therein not misleading.




12.1.16  Compliance.  Seller has not received from any Tenant, governmental
agency, insurance company or Board of Fire Underwriters any notice of any defect
or inadequacy in connection with the Property or its operation.




12.1.17  Licenses, Permits and Entitlements.  None of the Improvements
constructed pursuant to any development agreement, variance, conditional use
permit or similar waiver of applicable zoning laws, has any conditions precedent
or subsequent to development approvals remaining to be performed by Seller or
any owner with respect to such Improvements.  Seller has not entered into any
pending commitment or agreement, nor to Seller’s knowledge has its predecessor
entered into such a commitment or agreement, with a governmental agency with
respect to the Property.






12.1.18  Taxes and Assessments.  To the best of Seller’s actual knowledge, there
is no (i) proposed increase in the assessed valuation of the Property (except
pursuant to the transaction contemplated hereby and annual increases in real
property taxes permitted under applicable law), or (ii) except as disclosed in
the Title Commitment, any existing or proposed assessment that has or may become
a lien on the Property.






12.2

Bedford Warranties.  Bedford hereby represents and warrants to Seller as follows
(each of which representations and warranties is true and correct on the date
hereof and will be true and correct on (and restated as of) the Closing Date,
and each of which shall survive the Closing Date for one calendar year):




12.2.1

Authority.  Bedford has all necessary power and authority to own, use and
transfer its properties (including the Property) and to transact the business in
which it is engaged, and holds all licenses and permits necessary and required
therefore, and has full power and authority to enter into this Agreement, to
execute and deliver the documents required of Bedford herein, and to perform its
obligations hereunder.




12.2.2

Approvals.  Bedford is duly authorized to execute and deliver this Agreement and
all documents and instruments and the transaction contemplated hereby or
incidental hereto without approval or consent from any party.




12.3

As Is Nature of Sale.  Except as specifically represented and warranted herein,
Bedford shall purchase the Property strictly in “AS IS” and “AS BUILT” condition
and Bedford accepts and agrees to bear all risks regarding all attributes and
conditions, latent or otherwise, of the Property.  Bedford is entering into this
Agreement to purchase the Property based upon its own inspection and
investigation and not in reliance on any statement, representation, inducement
or agreement of Seller except as specifically provided herein.  Bedford agrees
that neither Seller nor anyone acting on behalf of Seller has made any
representation, guarantee or warranty whatsoever, either written or oral,
concerning the Property except as specifically set forth herein.  




ARTICLE 13

INDEMNITY




13.1

Seller’s Indemnity.  Seller hereby agrees to indemnify and hold Bedford harmless
from and against any and all loss, claims, damages, penalties, liabilities,
costs, or allegations of any of the foregoing, including all out-of-pocket
litigation costs and the reasonable fees and expenses of counsel, investigation
and appeal which may arise in connection with any misrepresentation made by or
on behalf of Seller in connection with any certificate or other instrument
furnished or to be furnished by Seller or at its request hereunder, any breach
of Seller’s warranties and representations, the failure of Seller to fulfill any
of its covenants or agreements under this Agreement, or for any cause arising
with respect to the Property prior to the Closing Date.  The term “Bedford” as
contained herein shall include Bedford, its directors, officers, employees,
partners, joint venturers and agents, and any successors to Bedford’s interest
in the chain of title to the Property, its directors, officers, employees,
partners, joint venturers and agents.




13.2

Bedford’s Indemnity.  Bedford hereby agrees to indemnify and hold Seller
harmless from and against any and all loss, claims, damages, penalties,
liabilities, costs, or allegations of any of the foregoing, including all
out-of-pocket litigation costs and the reasonable fees and expenses of counsel,
investigation and appeal which may arise in connection with any breach of
Bedford’s warranties and representations, the failure of Bedford to fulfill any
of its covenants or agreements under this Agreement, or for any cause arising
with respect to the Property after to the Closing Date.  The term “Seller” as
contained herein shall include Seller, its directors, officers, employees,
partners, joint venturers and agents, and any successors to Seller’s interest in
the chain of title to the Property, its directors, officers, employees,
partners, joint venturers and agents.




ARTICLE 14

LIQUIDATED DAMAGES




14.1

BEDFORD’S LIQUIDATED DAMAGES.  THE PARTIES HAVE DISCUSSED AND NEGOTIATED IN GOOD
FAITH UPON THE QUESTIONS OF DAMAGES TO BE SUFFERED BY SELLER IN THE EVENT
BEDFORD DEFAULTS UNDER THIS AGREEMENT AND THE CLOSING DOES NOT OCCUR AS A
RESULT, AND THEY HEREBY AGREE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF SUCH
A BREACH WOULD BE IMPRACTICAL OR EXTREMELY DIFFICULT TO DETERMINE.  ACCORDINGLY,
THE PARTIES AGREE THAT LIQUIDATED DAMAGES IN THE AMOUNT OF THE DEPOSIT THEN MADE
UNDER THIS AGREEMENT (INCLUDING ANY EXTENSION DEPOSIT RELEASED TO SELLER), ARE
AND WILL BE REASONABLE.  IN THE EVENT OF SUCH DEFAULT AND FAILURE TO CLOSE,
SELLER’S SOLE RECOURSE SHALL BE TO RECEIVE SUCH LIQUIDATED DAMAGES, AND BEDFORD
SHALL HAVE NO ADDITIONAL LIABILITY WHATSOEVER.




INITIALS:

Seller: ___________

Bedford: ___________




14.2

Seller’s Default.  If the sale of the Property is not consummated because of a
default under this Agreement on the part of Seller Bedford may, as its sole
alternative remedies either (1) terminate this Agreement by delivery of notice
of termination to Seller, whereupon (a) the Deposit shall be immediately
returned to Bedford, and (b) Seller shall pay to Bedford any title, escrow,
legal and inspection fees incurred by Bedford and any other expenses incurred by
Bedford in connection with the performance of its due diligence review of the
Property, including, without limitation, environmental and engineering
consultants’ fees and expenses (the “Due Diligence Expenses”) up to a maximum of
$50,000.00 (the “Due Diligence Expense Cap”), and neither party shall have any
further rights or obligations hereunder, or (2) continue this Agreement pending
Bedford’s action for specific performance, including Bedford’s costs and
expenses incurred hereunder.




ARTICLE 15

BROKER’S COMMISSION




Seller and Bedford each represents and warrants to the other that it has not
used any broker, agent, finder or other person in connection with the
transaction contemplated hereby to whom a brokerage or other commission or fee
may be payable, other than the Broker.  Seller shall pay a commission to the
Broker in accordance with the terms of a separate agreement.  Each party
indemnifies and agrees to defend, protect and hold the other harmless from any
claims resulting from the breach by the indemnifying party of the warranties and
representations in this Section.




ARTICLE 16

GENERAL PROVISIONS




16.1

Notice.  Any notice, request, demand, consent, approval or other communication
(any of which is hereinafter called “Notice”) provided or permitted under this
Agreement shall be in writing, signed by the party giving such Notice, and shall
be deemed to have been given:  (a) upon hand delivery, (b) one day after being
deposited with Fed Ex or another reliable overnight courier service, (c) upon
delivery if transmitted by facsimile, or (d) two days after being deposited in
the United States mail, registered or certified mail, postage prepaid, return
receipt required, and addressed as follows:




If to Bedford:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Stephen M. Silla

Fax:  (925) 283-8480




With a copy to:

Bedford Property Investors, Inc.

4636 East Elwood Street, Suite 1

Phoenix, AZ 85040

Attn.:  Henry Baldenegro

Fax:  (480) 921-3215




and a copy to:

Bedford Property Investors, Inc.

270 Lafayette Circle

Lafayette, CA 94549

Attn.:  Dennis Klimmek

Fax:  (925) 283-8480













If to Seller:

CWA Acquisition, LLC

549 S. 48th Street, Suite 108

Tempe, AZ  85281

Attn.:  Ken Matheson

Fax:  (480) 303-6704




With a copy to:

Stinson Morrison Hecker LLP

1850 North Central Avenue, 21st Floor

Phoenix, AZ 85004

Attn.:  Gary R. Zwillinger, Esq.

Fax:  (602) 240-6925




If to Escrow Holder:

To the address set forth in Section 1.2.7.




Any party may change its address for purpose of receipt of any such Notice by
providing notice as set forth herein.




16.2

Headings.  The titles and headings of the various Articles and sections hereof
are intended solely for means of reference and are not intended for any purpose
whatsoever to modify, explain or place any construction on any of the provisions
of this Agreement.




16.3

Severability.  If any of the provisions of this Agreement or the application
thereof to any persons or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement by the application of such
provision or provisions to persons or circumstances other than those as to whom
or which it is held invalid or unenforceable shall not be affected thereby, and
every provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.




16.4

Attorneys’ Fees.  If a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the party not
prevailing in such dispute shall pay any and all costs and expenses incurred by
the other party on account of such default and/or in enforcing or establishing
its rights hereunder, including, without limitation, court costs, attorneys’
fees and disbursements.  Attorneys’ fees and other expenses incurred by either
party in enforcing a judgment in its favor under this Agreement shall be
recoverable separately from and in addition to any other amount included in such
judgment.  Such attorneys’ fees obligation is intended to be severable from the
other provision of this Agreement and to survive and not be merged into any such
judgment.




16.5

Integration.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and may not be
modified, amended or otherwise changed in any manner except by a writing
executed by the party against whom enforcement is sought.  All exhibits attached
hereto are incorporated herein by reference.




16.6

Successors and Assigns.  This Agreement and all covenants, terms and provisions
contained herein shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assignees.




16.7

Assignment.  Seller may not assign its rights hereunder without the prior
written consent of Bedford.  Bedford may assign its rights hereunder so long as
Bedford covenants to remain responsible for full performance hereof through the
Close of Escrow.




16.8

Time of the Essence.  Time is of the essence of every provision of this
Agreement.




16.9

Possession.  Possession of the Property shall be delivered to Bedford on the
Closing Date, subject to existing Leases.




16.10

Construction.  The parties acknowledge that with respect to the transactions
contemplated herein:  (a) each party and its counsel have reviewed and revised
this Agreement and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any amendments or exhibits thereto;
(b) neither party has received from the other any accounting, tax, legal or
other advice; and (c) each party has relied solely upon the advice of its own
accounting, tax, legal and other advisor.




16.11

Exclusivity.  Seller agrees not to market the Property or show the Property to
any other prospective purchasers or to negotiate for the placement of mortgage
financing on the Property during the term of this Agreement.

16.12

Survival.  All representations and warranties by the respective parties
contained herein or made in writing pursuant to this Agreement are intended to
and shall remain true and correct as of the time of Closing, shall be deemed to
be material, and shall survive the Closing Date and the recordation of the Deed
for a period of one calendar year.  All statements contained in any certificate
or other instrument delivered at any time by or on behalf of Seller in
conjunction with the transaction contemplated hereby shall constitute
representations and warranties hereunder.  All obligations of Seller and Bedford
stated in this Agreement, including the indemnification set forth in Article 13,
shall survive the Closing Date for a period of one calendar year.

16.13

Confidentially and Publicity.  The parties shall at all times keep this
transaction and any documents received from each other confidential, except to
the extent necessary to (a) comply with applicable law and regulations, or (b)
carry out the obligations set forth in this Agreement.  Any such disclosure to
third parties shall indicate that the information is confidential and should be
so treated by the third party.  Seller shall not make any press release or other
public disclosure concerning this transaction without the prior written consent
of Bedford.




16.14

Counterpart and Facsimile Signatures.  This Agreement may be executed in two or
more counterparts, each of which is deemed an original, but all of which when
taken together shall constitute one agreement.  Signatures received by facsimile
transmission shall be of the same force and effect as original signatures.




16.15

Governing Law.  The laws of the State of Arizona shall govern this Agreement and
any question arising hereunder shall be construed or determined according to
such law.




16.16

No Offer.  The submittal of a draft of this Agreement, or the execution of this
Agreement by either party, shall not constitute an offer.  Neither party to this
Agreement shall be bound to any of its terms until both parties have executed
this Agreement and each party has received an original or facsimile signature
copy.




ARTICLE 17

1031 EXCHANGE




Seller agrees to cooperate with Bedford in completing an exchange qualifying for
nonrecognition of gain under Code section 1031 and the applicable provisions of
the California Revenue and Taxation Code.  Bedford reserves the right to convert
this transaction to an exchange at any time before the Closing Date.  Seller and
Bedford agree, however, that consummation of the transaction contemplated by
this Agreement is not predicated or conditioned on completion of such an
exchange.  If Bedford elects to complete an exchange, Seller shall execute all
escrow instructions, documents, agreements, or instruments reasonably requested
by Bedford to complete the exchange.  Seller shall incur no additional
liabilities, expenses, or costs as a result of or connected with the exchange
and Bedford shall indemnify Seller against any such liabilities, expenses or
costs.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.







BEDFORD:







Bedford Property Investors, Inc., a Maryland corporation







By:  /s/ Stephen M. Silla

        Stephen M. Silla,

        Senior Vice President

 




SELLER:  




CWA Acquisition, L.L.C., an Arizona limited liability company







By:  /s/ D. I. Osmond

Name:  D. I. Osmond

Its:  President










- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT A




Legal Description of Property







That certain real property situated in the City of Mesa, County of Maricopa,
State of Arizona described as follows:







[If no legal description is provided, the legal description shall be as approved
by Bedford pursuant to its title review as set forth in Article 4 of the
Agreement.]







- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT B




Description of Personal Property







The following Personal Property is to be conveyed by Seller to Bedford in
accordance with the terms of this Agreement.  Unless the word “None” is set
forth below, if no property is listed on this Exhibit B the list of Personal
Property shall be agreed upon by Bedford and Seller within twenty days after the
Agreement Date.










- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT C




SURVEY REQUIREMENTS




1.

The final survey must be an “as built” American Land Title Association/American
Congress on Surveying and Mapping Survey and National Society of Professional
Surveyors certified to First American Title Insurance Company and Bedford
Property Investors, Inc. by a licensed land surveyor using the attached
surveyor's certificate.  The survey is to have the surveyor's name, address,
telephone number, signature, registration number, and an official seal or stamp
affixed to it and is to reflect a current date.  Older surveys are acceptable if
updated and re-certified.




2.

The full legal description must be shown and must be identical to the
description in the title report the survey is made with reference to.  Any
discrepancies in the legal description are to be explained.  If the legal
description is by metes and bounds, the point of beginning must be identified.




3.

The survey must: (a) show the subject property and identify all perimeter lines
with metes and bounds calls if the legal description so describes the property,
or if created pursuant to a recorded parcel map, with the lot and tract number
of the map, (b) extend twenty feet onto all adjoining properties, (c) indicate
the names of all adjacent property owners, (d) show all building setback lines,
and (e) show streets abutting the property, clearly show and label the
centerline, half width and full width of the streets and give the distance to
the nearest intersecting street.




4.

Show all easements affecting the property and label each easement with the
width, purpose and recording information of the easement.  Include a table on
the survey listing by number all effects or encumbrances shown on the title
report and show corresponding numbers, which also correspond with the numbering
on the title report, identifying each easement on the survey.  All effects that
are not easements should include a description and recording information in the
table.




5.

Show the dimensions of all structures on the property and distances from all
structures to: (a) all boundary lines of the property, (b) easements, and (c)
building setback lines.




6.

Show all improvements, including structures, overhangs, porches stairs, curbs,
gutters, sidewalks, driveways, walls, fences, paved areas, planters, trees
(including boles and canopies), shrubbery, catch basins, fire hydrants,
manholes, poles, guys, valves, etc.




7.

If there are encroachments, show and describe (giving dimensions) all
encroachments upon adjoining property by improvements located on the subject
property or encroachments by improvements located on the adjoining property onto
the subject property, and include in table form on the survey a list of all
encroachments.  If there are no encroachments, include a positive statement that
there are no encroachments.




8.

Identify all utility lines located in adjoining streets and show connections
that service the property and improvements (including but not limited to sewer,
storm drain, water, gas, electric and telephone).  Indicate depth of utility
line below grade, show the direction of flow for the sewer, storm drain, and
water lines and give the sizes for all utilities serving the property.  Any
high-pressure gas lines must be clearly identified on the survey.




9.

Identify parking and paved areas, show the number of vehicles that may be parked
in each parking area and specify the total number of parking spaces.




10.

Show the number of square feet or acres (both gross and net) contained in the
property.  Show the square footage of all structures and give the street address
for each structure.




11.

State whether or not the property appears on any U.S. Department of H.U.D. Flood
Insurance Boundary Map and, if so, further state the map number and whether or
not the property appears in the “Flood Hazard Area” shown on the map.  In
addition, state whether or not the property is located in any other designated
Flood Hazard Area.




12.

Show the basis of the bearings, a bench mark, and, if necessary, include a
legend.




13.

Show finish floor elevations for each building on the site.




14.

If the property is vacant land, we will require a topographical survey with
elevations indicated.







- # -

Superstition Springs/PSA rev3/12/15/03






TABLE A




OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS




NOTE:  The items of Table A must be negotiated between the surveyor and client.
 It may be necessary for the surveyor to qualify or expand upon the description
of these items, e.g., in reference to Item 6, there may be a need of an
interpretation of a restriction.  The surveyor cannot make a certification on
the basis of an interpretation.




If checked, the following optional items are to included in the ALTA/ACSM LAND
TITLE SURVEY:




1.

[  ]

Monuments placed (or a reference monument or witness to the corner) at all major
corners of the boundary of the property, unless already marked or referenced by
an existing monument or witness to the corner.




2.

[X]

Vicinity map showing the property surveyed in reference to nearby highway(s) or
major street intersection(s).




3.

[X]

Flood zone designation (with proper annotation based on Federal Flood Insurance
Rate Maps or the state or local equivalent, by scaled map location and graphic
plotting only).




4.

[X]

Land area as specified by the client.




5.

[X]

Contours and the datum of the elevations. (only if vacant land)




6.

[X]

Identify, and show if possible, setback, height and bulk restrictions of record
or disclosed by applicable zoning or building codes (in addition to those
recorded in subdivision maps).  If none, so state.




7.

[X]

(a)  Exterior dimensions of all buildings at ground level




[X]

(b)  Square footage of:




[X]

(1)  exterior footprint of all buildings, or gross floor area of all buildings,
at ground level;

[  ]

(2)  gross floor area of all buildings; or

[  ]

(3)  other areas to be defined by the client.




[X]

(c)  Measured height of all buildings above grade at a defined location.  If no
defined location is provided, the point of measurement shall be shown.




8.

[X]

Substantial, visible improvements (in addition to buildings) such as signs,
parking areas or structures, swimming pools, etc.




9.

[X]

Parking areas and, if striped, the striping and the type (e.g. handicapped,
motorcycle, regular, etc.) and number of parking spaces.




10.

[X]

Indication of access to a public way such as curb cuts or driveways.




11.

[X]

Location of utilities (representative examples of which are shown below)
existing on or serving the surveyed property as determined by:




(1)

observed evidence




(2)

observed evidence together with plans and markings provided by client, utility
companies and other appropriate sources (with reference as to the source of
information):




(a)

railroad tracks and sidings;

(b)

manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

(c)

wires and cables (including their function) crossing the surveyed premises, all
poles on or within ten feet of the surveyed premises, and the dimensions of all
cross-wires or overhangs affecting the surveyed premises; and

(d)

utility company installations on the surveyed premises.




12.

[  ]

Governmental Agency survey-related requirements as specified by the client.




13.

[X]

Names of adjoining owners of platted lands.




14.

[X]

Observable evidence of earthmoving work, building construction or building
additions within recent months.




15.

[X]

Any changes in street right of way lines either completed or proposed, and
available from the controlling jurisdiction.  Observable evidence of recent
street or sidewalk construction or repairs.




1.

[X]

Observable evidence of site used as solid waste dump, sump or sanitary landfill.




17.

[X]

__________________________________________________________
__________________________________________________________
__________________________________________________________








- # -

Superstition Springs/PSA rev3/12/15/03







SURVEYOR'S CERTIFICATE













I hereby certify to First American Title Insurance Company and Bedford Property
Investors, Inc. as of the date hereof, that (i) the attached print of the survey
prepared by me was actually made upon the ground; (ii) the survey and the
information, courses and distances shown thereon are correct; (iii) the survey
correctly shows a fixed and determinable position and location of the land
described thereon (including the position of the point of beginning if the land
is described by metes and bounds); (iv) the print of the survey reflects
boundary lines of the described property that “close” by engineering
calculation; (v) the size, location and type of buildings and improvements are
correct as shown and all are within the boundary lines of the property; (vi) all
driveways or other cuts in the curb along any street upon which the land abuts
are correct as shown; (vii) there are no violations of zoning ordinances,
restrictions or other rules and regulations with reference to the location of
said buildings and improvements; (viii) there are no easements, encroachments,
rights of way or uses affecting the property appearing from a careful physical
inspection of the property, other than those shown and depicted on the survey;
(ix) there are no building restrictions or set back lines, party walls,
encroachments, or overhangs of any improvements upon any easements, rights of
way or adjacent land or encroachment of improvements located on adjacent land
upon this property, except as shown and depicted on the survey.




This is to certify that this map or plat and the survey on which it is based
were made in accordance with “Minimum Standard Detail Requirements for ALTA/ACSM
Land Title Surveys,” jointly established and adopted by ALTA, ACSM and NSPS in
1999, and includes items ___ of Table A thereof.  Pursuant to the Accuracy
Standards as adopted by ALTA, NSPS and ACSM and in effect on the date of this
certification, undersigned further certifies that [Surveyor to complete
certificate with the appropriate ONE of the following three phrases] 1) The
Positional Uncertainties resulting from the survey measurements made on the
survey do not exceed the allowable Positional Tolerance.  OR 2) The survey
measurements were made in accordance with the “Minimum Angle, Distance and
Closure Requirements for Survey Measurements Which Control Land Boundaries for
ALTA/ACSM Land Title Surveys.”  OR 3) Proper field procedures, instrumentation
and adequate survey personnel were employed in order to achieve results
comparable to those outlined in the “Minimum Angle, Distance and Closure
Requirements for Survey Measurements Which Control Land Boundaries for ALTA/ACSM
Land Title Surveys.”




Date: _______________________________




(signed) ________________________ (seal)

    Registration No.










- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT D




|

|

|

Order No.

|

Escrow No.

|

Loan No.

|

|

|

When Recorded Mail To:

|

|

D. E. Green

|

Bedford Property Investors, Inc.

|

270 Lafayette Circle

|

Lafayette, CA 94549

|

|

|

|

Space above this line for Recorder's Use

____________________________________|________________________________________________________







SPECIAL WARRANTY DEED







THIS SPECIAL WARRANTY DEED, made as of the ________ day of ________________,
2003, between CWA Acquisition, L.L.C., an Arizona limited liability company
(“Grantor”), and Bedford Property Investors, Inc., a Maryland corporation whose
address is 270 Lafayette Circle, Lafayette, CA 94549 (“Grantee”).




WITNESSETH, That the Grantor, for and in consideration of the sum of Ten Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, has granted, bargained, sold and conveyed, and
by these presents does grant, bargain, sell, convey and confirm, unto the
Grantee, its successors and assigns forever, all the real property, together
with improvements, if any, situate, lying and being in the County of Maricopa,
State of Arizona, more particularly described on Exhibit A (the “Property”).
 TOGETHER with all and singular the rights, tenements, hereditaments, easements,
appendages, ways, privileges and appurtenances, if any, thereto belonging, or in
anyway appertaining, and the reversion and reversions, remainder and remainders,
rents, issues and profits thereof; and all the estate, right, title, interest,
claim and demand whatsoever of the Grantor, either in law or equity, of, in and
to the Property, including without limitation, any right, title and interest of
Grantor in and to the adjacent streets, alleys and rights-of-way;




TO HAVE AND TO HOLD the said Property above bargained and described with the
appurtenances, unto the Grantee, its successors and assigns forever.  The
Grantor, for itself and its successors and assigns, does covenant and agree that
it shall warrant and defend the title as against all acts of the Grantor and no
other, subject to all reservations, easements, rights of way, covenants,
conditions, restrictions, liens and encumbrances as may appear of record, and
matters which an inspection and/or survey of the Property would disclose and the
matters set forth on Exhibit B attached hereto and incorporated herein.




IN WITNESS WHEREOF, this Special Warranty Deed is executed by Grantor the day
and year first above written.




“Grantor”:




CWA Acquisition, L.L.C., an Arizona limited liability company







By:
                                                                             

Name:                                                                         

Its:
                                                                            







By:
                                                                             

Name:                                                                         

Its:
                                                                             







STATE OF ARIZONA

)

    

)

SS.

COUNTY OF Maricopa

)







On, ________________, 2003, before me, the undersigned, a Notary Public in and
for said County and State, personally appeared ______________________________,
known to me to be the _______________ of CWA Acquisition, L.L.C., that executed
the within instrument, and known to me to be the persons who executed the within
instrument on behalf of the corporation therein named, and acknowledged to me
that such corporation executed the within instrument pursuant to its bylaws or a
resolution of its board of directors.




Witness my hand and official seal.




(SEAL)




_________________________________________




Notary Public in and for the State of Arizona, County of Maricopa.




My Commission Expires:







- # -

Superstition Springs/PSA rev3/12/15/03









EXHIBIT B

TO WARRANTY DEED







1.

Current taxes and assessments and taxes and assessments for subsequent years.




2.

All matters as may appear of record.




3.

All matters arising by, through or under Grantee.




4.

Reservations, easements, right-of-way, covenants, conditions and restrictions.




5.

All matters set forth on the A.L.T.A. Survey of the Property dated
______________




6.

All matters which are otherwise apparent upon an inspection of the Property
including the improvements thereon.




7.

Current tenant leases in effect and the rights of the tenants thereunder.











- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT E




Bill of Sale and Assignment




This Bill of Sale and Assignment is made this ___ day of ___________, 2003, by
and between CWA Acquisition, L.L.C. (“Assignor”), and Bedford Property
Investors, Inc., a Maryland corporation (“Assignee”).




1.

For good and valuable consideration, receipt and sufficiency of which are hereby
acknowledged, Assignor hereby sells, transfers, assigns and conveys to Assignee,
the following:




a.

All right title and interest of Assignor, if any, in and to all tangible
personal property (“Personal Property”) and located on, and used in connection
with the management, maintenance or operation of that certain land and
improvements located in the County of Maricopa, State of Arizona, as more
particularly described in Exhibit 1 attached hereto and made a part hereof
(“Real Property”), but excluding tangible personal property owned by the tenants
of the Real Property or owned by other third parties or leased to Seller and
excluding fixtures and improvements which are being transferred to Assignee by a
Special Warranty Deed to be recorded in the County Recorder’s Office in the
County of Maricopa (“Deed”).




b.

All right, title and interest of Assignor, if any, in and to any warranties
pertaining to the Real Property, any trade names of the Property, any logos,
signs, trademarks, telephone listings, permits and licenses for the Property.




c.

All right, title and interest of Assignor in and to those certain leases (the
“Leases”) shown on the Rent Roll attached hereto as Exhibit 2 and made a part
hereof relating to the leasing of space in the Real Property and all of the
rights, interests, benefits and privileges of the lessor thereunder, but subject
to all terms conditions, reservations and limitations set forth in the Leases.




2.

This Bill of Sale and Assignment is given pursuant to that certain Purchase
Agreement and Escrow Instructions (the “Agreement”) dated as of August ___,
2003, between Assignor and Assignee, providing for, among other things, the
conveyance of the Personal Property and the Leases.




3.

The Personal Property conveyed hereunder is conveyed by Assignor and accepted by
Assignee as is, where is, and without any warranties regarding the existence,
location or condition of any Personal Property or any other warranties of
whatsoever nature, express or implied, regarding the Personal Property.  It is
the intention of Assignor and Assignee expressly to negate and exclude all
warranties, including, without limitation, the implied warranties of
merchantability and fitness for any particular purpose.




4.

Assignee hereby accepts the assignment of the Personal Property and the Leases
and agrees to assume and discharge, in accordance with the terms thereof, all of
the obligations thereunder from and after the date of the recording of the Deed.




5.

Assignee agrees to indemnify and hold harmless Assignor from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignee’s failure to perform any of the foregoing obligations
arising from and accruing on or after the date of the recording of the Deed.




6.

Assignor agrees to indemnify and hold harmless Assignee from any cost,
liability, damage or expense (including attorneys’ fees) arising out of or
relating to Assignor’s failure to perform any of the obligations arising under
the Leases or arising before the date of the recording of the Deed.




7.

This Bill of Sale and Assignment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.




IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale and
Assignment as of the date first above written.







ASSIGNOR:




CWA Acquisition, L.L.C., an Arizona limited liability company










By:_____________________________

Name:__________________________

Title:____________________________




 




ASSIGNEE:




Bedford Property Investors, Inc., a Maryland corporation







By::_____________________________

Stephen M. Silla

Senior Vice President










- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT G




Notice To Tenants













______________, 2003




Tenant:

___________________________

___________________________

___________________________







Re:

_____________________

_____________________







You are hereby notified that as of the date of this letter, CWA Acquisition,
L.L.C. sold the captioned property to Bedford Property Investors, Inc., a Real
Estate Investment Trust (“Bedford”).  Effective today, all lease payments and
other charges due under your lease, including delinquent rent, are to be paid to
Bedford at the following address:




Bedford Property Investors, Inc.

Lockbox #73048 – [Superstition Springs Commerce Center]

P. O. Box 60000

San Francisco, CA 94160-3048




The on-site management of the property will be handled by Bedford.  Any notices
relating to operational matters at the property should be sent to 4636 E. Elwood
Street, Suite 1, Phoenix, AZ  85040, Attention:  Henry Baldenegro (the “Property
Manager”).  Please also send a copy of the notice to James R. Moore, Jr. at the
address in the next paragraph.




All legal notices under your lease should be sent to Bedford Property Investors,
Inc., 270 Lafayette Circle, Lafayette, CA 94549, Attention:  James R. Moore,
Jr., Chief Operating Officer.




Bedford acknowledges that it is now responsible for your security deposit in the
amount of $_______.







- # -

Superstition Springs/PSA rev3/12/15/03









If you are required to furnish a certificate of liability insurance to the
landlord under your present lease agreement, please obtain such certificate
promptly, naming Bedford Property Investors, Inc. as an additional insured.
 Send the required certificates to Bedford to the attention of the Property
Manager identified above.  Thank you.




Sincerely,




Bedford Property Investors, Inc.







By:  ______________________________

Stephen M. Silla

Senior Vice President







CWA Acquisition, L.L.C.







By:  ______________________________

Name:  ____________________________

Title:  _____________________________







- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT H




Tenant Estoppel Certificate







To:

Bedford Property Investors, Inc. (“Bedford”)

270 Lafayette Circle

Lafayette, CA 94549




Bank of America N.T. & S.A. ("Bank"), as Administrative Agent

Commercial Real Estate Services Division

50 California Street, 11th Floor

San Francisco, California 94111

Attn.:  Rebecca Koch




Re:

Lease Dated:

__________________________________

Current Landlord:

CWA Acquisition, L.L.C. (“Landlord”)

Tenant:

_________________________ (“Tenant”)

Premises:

Approximately ____________ square feet

located at _________ South Clearview Road

Mesa, AZ (“Premises”)




Ladies and Gentlemen:




The undersigned, Tenant under the above-described lease, hereby certifies to you
as of the date hereof the following:




1.

Tenant is the present owner and holder of the tenant’s interest under the lease
described above, as it may be amended to date (the “Lease”).  The Lease covers
the Premises referenced above, located within the building (the “Building”) at
the address set forth above.




2.

(a)

The attached Exhibit 1 accurately identifies the Lease and all of the
modifications, amendments, supplements, side letters, addenda and riders of and
to it.




(b)

The term of the Lease commenced on _______________, 19___, and will expire on
_____________________, including any presently exercised option or renewal term.
 Tenant has no option or right to renew, extend or cancel the Lease, or to lease
additional space in the Premises or Building (except as specified in
_____________________, a copy of which is attached hereto).  The Lease provides
that in addition to the Premises, Tenant has the right to use or rent ________
parking spaces in or near the Building during the term of the Lease.




(c)

Tenant has no option or preferential right to purchase all or any part of the
Premises (or the land or Building of which the Premises are a part), and has no
right or interest with respect to the Premises or the Building other than as
Tenant under the Lease (except as specified in ____________, a copy of which is
attached hereto).




(d)

The annual minimum rent currently payable under the Lease is $_____________, and
such rent has been paid through the month of ____________, 2003, in the amount
of $_____________ base rent plus $__________ CAM, $__________ taxes and
$_________ insurance.




(e)

Tenant has made no agreement with Landlord or any agent, representative or
employee of Landlord concerning free rent, partial rent, rebate of rental
payments or any other similar rent concession (except as expressly set forth in
______________, a copy of which is attached hereto).  Tenant is not entitled to
any credit against any rent or other charge or rent concession under the Lease
except as set forth in the Lease.  No rental payments have been made more than
one month in advance.




(f)

Landlord currently holds a security deposit in the amount of $___________, which
is to be applied by Landlord or returned to Tenant in accordance with the Lease.
 Tenant acknowledges and agrees that Bank shall have no responsibility or
liability for any security deposit, except to the extent that any security
deposit shall have been actually received by Bank.




3.

(a)

The Lease is in full force and effect and constitutes the entire agreement
between Tenant and Landlord with respect to the Premises, and has not been
modified, changed, altered or amended except as shown in Exhibit 1.  There are
no other agreements, written or oral, which affect Tenant’s occupancy of the
Premises.




(b)

Tenant has provided all insurance required of Tenant under the Lease and all
premiums have been paid.




(c)

To the best knowledge of Tenant, no party is in default under the Lease and no
event has occurred which, with the giving of notice or passage of time, or both,
would constitute such a default.




(d)

The interest of Tenant in the Lease has not been assigned or encumbered.




(e)

All contributions required by the Lease to be paid by Landlord to date for
improvements to the Premises have been paid in full and all of Landlord’s
obligations with respect to tenant improvements have been fully performed.
 Tenant has accepted the Premises, subject to no conditions other than those set
forth in the Lease.




(f)

Neither Tenant nor any guarantor of Tenant’s obligations under the Lease is the
subject of any bankruptcy or other voluntary or involuntary proceeding, in or
out of court, for the adjustment of debtor-creditor relationships.




4.

Tenant represents and warrants that it has not used, generated, released,
discharged, stored or disposed of any Hazardous Substances on, under, in or
about the Building or the land on which the Building is located, other than in
the ordinary and commercially reasonable course of Tenant’s business in
compliance with all applicable laws.  Except for such legal and commercially
reasonable use by Tenant, Tenant has no actual knowledge that any Hazardous
Substance is present, or has been used, generated, released, discharged, stored
or disposed of by any party on, under, in or about such Building or land.
 Tenant has no actual knowledge of any underground storage tanks on the
property.




As used here, "Hazardous Substance" means any substance, material or waste
(including petroleum and petroleum products) which is designated, classified or
regulated as being "toxic" or "hazardous" or a "pollutant" or which is similarly
designated, classified or regulated, under any federal, state or local law,
regulation or ordinance.




5.

Tenant acknowledges the right of Bedford, Bank and Bedford’s future lenders to
rely upon the statements and representations of Tenant contained in this
Certificate and further acknowledges that any purchase by Bedford of the
property which includes the Premises and the Building, and any loan made by Bank
to Bedford and secured in whole or in part by the property which includes the
Premises and the Building, will be made and entered into in material reliance on
this Certificate.  Tenant hereby agrees to furnish Bank or Bedford with such
other and further estoppel certificates as Bank or Bedford may reasonably
request.







"Tenant"




_____________________________________

a ____________________________________







By: __________________________________

Name: _______________________________

Title: _________________________________

Date: _________________________________










- # -

Superstition Springs/PSA rev3/12/15/03






EXHIBIT 1




Lease Documents







The following constitute the Lease and all of the modifications, amendments,
supplements, side letters, addenda and riders of and to it:




1.







2.







3.













- # -

Superstition Springs/PSA rev3/12/15/03


